Citation Nr: 1756189	
Decision Date: 12/06/17    Archive Date: 12/15/17

DOCKET NO.  16-52 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a higher initial rating for cold injury residuals of the right foot, currently rated as 10 percent disabling.  

2.  Entitlement to a higher initial rating for cold injury residuals of the left foot, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

E. Alexander Neff, Associate Counsel



INTRODUCTION


The Veteran served on active duty in the Army from December 1959 to May 1963.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision of by the Department of Veterans' Affairs (VA) Regional Office (RO) located in Huntington, West Virginia.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (2012).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has claimed that his current right and left foot cold injury residual disabilities, currently rated at 10 percent each, warrant higher ratings.  Notably, the Veteran claimed in March 2015 that he had arthritis of the feet.  The Board notes that the criteria for the next higher, 20 percent, rating for cold injury residuals includes X-ray abnormalities, such as osteoarthritis.  See 38 C.F.R. § 4.104, Diagnostic Code 7122.  However, in the June 2015 VA examination the Veteran did not undergo radiographic testing/imaging of his feet.  Further, review of the available record does not indicate that the Veteran has undergone radiographic testing of his feet during the period on appeal.  As a radiographic finding of osteoarthritis could warrant a higher rating for either of the Veteran's claims on appeal, additional evidentiary development is necessary to fulfill VA's duty to assist the Veteran with his claims.  As such, an additional VA cold injury residuals examination is warranted that includes a radiology report.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Please obtain updated records of all VA and non-VA treatment.
 
2. After the above, please schedule the Veteran for a VA cold injury residuals examination in order to assess the current severity of his service-connected foot disabilities.  

a. Please obtain X-rays of the Veteran's feet and indicate whether he has arthritis of the right and/or left foot.  

b. Please describe the severity of all symptoms and pathology of the Veteran's service-connected cold injury residual foot disabilities.  

3. Finally, please readjudicate the claims.  If any of the claims remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims 

that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

